PER CURIAM:
Jason Hagood appeals the district court’s order granting in part and denying in part his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Hagood, No. 6:01-cr-00828-HMH-2 (D.S.C. June 20, 2008). See United States v. Dunphy, 551 F.3d 247 (4th Cir.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.